Citation Nr: 1324877	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  09-12 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic rhinitis.
 
2.  Entitlement to an initial rating in excess of 10 percent for atrial fibrillation, prior to September 6, 2012, and in excess of 30 percent thereafter.

3.  Entitlement to an initial compensable rating for residuals, left quadriceps muscle rupture, prior to September 6, 2012, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1987 to May 2008.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that, effective June 1, 2008 (the day following separation from service) granted service connection and assigned noncompensable ratings for allergic rhinitis and a left quadriceps disability and granted service connection and assigned a 10 percent rating for atrial fibrillation.  A notice of disagreement was received in September 2008, a statement of the case was issued in March 2009, and a substantive appeal was received in April 2009.  After additional development, a supplemental statement of the case was issued in June 2009. 

In a December 2012 rating decision, the RO granted an increased 10 percent rating for the left quadriceps disability from September 6, 2012.  It is presumed that the Veteran is seeking the maximum benefit allowed by law and regulation for such disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the maximum increased rating for the left quadriceps disability has not been granted from the date of claim, this matter remains on appeal and has been characterized accordingly.

In that same rating decision, the RO also granted an increased 30 percent rating for atrial fibrillation from September 6, 2012.  This is the highest schedular rating allowed by VA regulations for this disability.  However, the issue of entitlement to a rating in excess of 10 percent, prior to September 6, 2012, and to an extraschedular rating, remains on appeal.






FINDINGS OF FACT

1.  At no time during the appeal period was the Veteran's allergic rhinitis shown to have manifested by polyps, by a greater than 50 percent obstruction of nasal passages on both sides, or by complete obstruction on one side.

2.  Prior to September 6, 2012, the Veteran's service-connected atrial fibrillation did not manifest by more than four episodes per year, as documented by ECG or Holter monitor, and the Veteran's symptoms are contemplated by his schedular ratings.

3.  Throughout the period on appeal, the Veteran's service-connected left quadriceps disability has been manifested by no more than moderate impairment to Muscle Group XIV.

  
CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable disability rating for the Veteran's service-connected allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.97, Diagnostic Code (Code) 6523 (2012). 

2.  The criteria for entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected atrial fibrillation prior to September 6, 2012, or to an extraschedular rating in excess of 30 percent, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.1, 4.3, 4.7, 4.104, Code 7010 (2012).

3.  The criteria for entitlement to a disability rating of 10 percent, but no greater, for the Veteran's service-connected left quadriceps disability have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 4.56, 4.73, Code 5314 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the claimant with proper notice by letter dated in April 2008.  This notice complied with the specificity requirements of Dingess, identifying the five elements of a service connection claim, and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  By letter in September 2008, the claimant was informed of the information and evidence necessary to warrant entitlement to an increased rating.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

The Board also stresses that, since the issues in this case (entitlement to assignment of higher initial ratings) are downstream issues from that of service connection (for which a VCAA letter was duly sent in April 2008), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  See also Dingess, 19 Vet. App. at 491.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  VA has obtained service treatment records (STRs), service personnel records, and pertinent postservice medical records.  It appears that the Veteran had an additional Holter monitor test, conducted by a private clinic, in May 2009.  In November 2009, VA requested that the Veteran submit a release for that information; however, the Veteran did not provide a release and those records are not available for review.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a "one way street").  As the Veteran has not cooperated with the association of additional records, the Board finds that further remand for such is futile.   

The Veteran was afforded VA examinations in May 2009, January 2011, and September 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations/opinions obtained in this case are adequate, as the opinions are predicated on examinations of the Veteran and reviews of his claims file, to include his STRs and pertinent postservice medical records.  They consider the pertinent evidence of record, to include statements of the Veteran regarding his symptoms.  Rationales were provided for the opinions proffered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasons opinion).  The Board also notes that the record as a whole, as discussed below, supports the examiners' opinions.  

VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claims at this time.

The Board further notes that it has reviewed all of the evidence in the Veteran's claims file and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to each claim.

Analysis

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease or injury and the resulting disability and, above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Allergic Rhinitis 

The Veteran's service-connected allergic rhinitis has been rated by the RO under the provisions of Code 6522.  Under these regulatory provisions, a rating of 10 percent for allergic rhinitis is not warranted unless there is greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted for allergic rhinitis with polyps.  38 C.F.R. § 4.97, Code 6522.  

The Veteran was diagnosed with allergic rhinitis while in service.  His symptoms were adequately controlled by medication, and he was consistently granted waivers to remain in flight status.  Polyps and nasal passage obstruction were neither diagnosed nor alleged while the Veteran was on active duty status.

On VA general medical examination in May 2008, just prior to his discharge from service, the Veteran reported year-round symptoms of "runny and stuffy nose, watery itching eyes, and sneezing and nosebleeds."  At that time, he was "being treated with Allegra, which does help some."  On physical examination, the examiner reported watery and puffy eyes bilaterally and that the Veteran's nose, sinuses, mouth, and throat were normal.  At that time, the Veteran did not report polyps or nasal passage obstruction as contemplated under Code 6522.

The Veteran received a second VA examination in January 2011.  The examiner noted that she reviewed the claims file and conducted a physical exam.  Specific to the criteria under Code 6522, the examiner noted that there were no nasal polyps and no nasal obstruction.  With respect to other possible Codes under 38 C.F.R. § 4.97, the examiner also noted normal speech and no interference with breathing through the nose, purulent discharge, pain, headaches, crusting, incapacitating episodes, non-incapacitating episodes, septal deviation, tissue loss, scarring, deformity of the nose, neoplasm, or evidence of bacterial rhinitis, sinusitis, soft palate disability, larynx disability, or pharynx disability.  She also noted that no other symptoms had been reported.  The examiner diagnosed chronic seasonal allergic rhinitis requiring daily medication and opined that there were no effects on the Veteran's occupation functioning and activities of daily living related to his allergic rhinitis.

Taken together, the Board finds that the May 2008 and January 2011 VA examination reports are highly probative evidence prepared by competent expert professionals and informed by review of the claims file and examination of the Veteran.  See Nieves-Rodriguez, supra.  In addition, although the Veteran reports symptoms of weekly sinus headaches, daily bloody nose, and the need for regular medication, he does not assert that he suffers from polyps or nasal obstruction as contemplated under Code 6522.  Consequently, the Board finds that the Veteran's allergic rhinitis does not meet or more nearly approximate the criteria for a compensable rating under Code 6522.  

The Board has considered the Veteran's reported symptoms of weekly sinus headaches and daily bloody nose under Codes 6502-6524.  However, the medical and lay evidence of record does not indicate any difficulty speaking, injury to the pharynx or larynx, infection, disfigurement, or symptoms of headaches, pain, and purulent discharge or crusting.  The record is negative for any incapacitating episodes, as defined in Code 6504.  In fact, the January 2011 VA examiner specifically found that the Veteran was negative for symptoms that might support a compensable rating under an alternate Code in 38 C.F.R. § 4.7.  

The Board has also considered the Veteran's headache symptoms under 38 C.F.R. § 4.124a, Code 8100, Migraine.  However, a compensable rating under that Code requires "characteristic prostrating attacks averaging one in 2 months over last several months."  The evidence of record does not indicate that the Veteran suffers from "prostrating attacks" that would satisfy the criteria in Code 8100.  

Based on the above evidence, the Board finds that the Veteran's allergic rhinitis does not meet or more nearly approximate the criteria for a compensable rating under other Codes.  See 38 C.F.R. §§ 4.7, 4.124a.  Thus, a compensable rating for the Veteran's allergic rhinitis is not warranted.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Atrial Fibrillation

The Veteran's atrial fibrillation is rated under DC 7010 for supraventricular arrhythmias.  Under that regulation, permanent atrial fibrillation (lone atrial fibrillation) or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia, documented by ECG or Holter monitor, warrants a 10 percent disability rating.  Paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year, documented by ECG or Holter monitor, warrants a 30 percent disability rating.  38 C.F.R. § 4.104.

Postservice medical records prior to September 6, 2012, show no more than occasional episodes (fewer than four times in one year) of atrial fibrillation confirmed by ECG or Holter monitor.  Physical examination in May 2009 noted a regular heart rate and rhythm.  In July 2009, a 24-hour Holter monitor test showed a normal sinus rhythm and noted no significant abnormality.  On VA examination in January 2011, the examiner noted a slightly irregular rhythm on physical examination, but did not conduct any diagnostic or clinical tests.  As noted above, it appears that the Veteran had an additional, private Holter monitor test in May 2009, but he did not provide the requested records release and those records are unavailable for Board review and consideration.  See Wood, supra.  However, the Board notes that an August 2009 VA clinic report records that a May 2009 ECG was normal.

The Board also considered the year prior to separation from service and found ECGs from June and December 2007 and March 2008 indicating a normal sinus rhythm.  On May 2008 separation examination, the examiner noted a regular heart rate and rhythm.  A review of all the record evidence demonstrates that, prior to September 6, 2012, the Veteran did not experience more than four clinically documented episodes of atrial fibrillation within a one-year period.  

Although Veteran is competent to report that he experiences observable symptoms, such as an erratic heartbeat, and to report on the continuity of such symptoms, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007), the regulation governing the assignment of disability ratings for supraventricular arrhythmias requires four episodes of arrhythmia, documented by ECG or Holter monitor, for a rating in excess of 10%.  The earliest date at which such condition is factually ascertainable is the September 6, 2012, VA heart examination.  As such, the Board finds that a disability rating in excess of 10 percent, for atrial fibrillation, prior to September 6, 2012, is not warranted.  As noted in the introduction, the 30 percent rating assigned by the RO effective September 6, 2012, is the highest available under applicable rating criteria. 

Residuals of Left Quadriceps Muscle Rupture

Under Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56 (d).  Injuries to Muscle Group XIV, to include the Veteran's left quadriceps disability, are evaluated under Code 5314.  Under that Code, a 10 percent rating requires moderate impairment and the next highest rating (30 percent) requires moderately severe impairment.  

Factors for consideration in the rating of muscle disabilities are set forth in 38 C.F.R. § 4.56.  In this case, the evidence of record is negative for fractures or penetrating injuries.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

In November 2007, the Veteran was diagnosed with a complete tear of the quadriceps tendon just above his knee, incurred when he was jumping on a trampoline, confirmed by MRI.  The MRI also showed degenerative changes in the left knee.  The next month, his torn tendon was surgically repaired and he began receiving physical therapy to rehabilitate his injury.  

In May 2008, approximately one month prior to his separation from service, the Veteran received a VA Compensation & Pension examination.  At that time, he reported that he developed left knee pain resulting from the trampoline incident.  He described it as a "constant sharp stabbing pain" that limited his ability to run, squat, and climb.  Muscle strength was reported to be equal bilaterally with no change in range of motion and no muscle pain or weakness was noted during repetitive movement or under resistance.  The Veteran reported that his left knee pain was present on repeated use and during flare-ups, fatigue, weakness, or when resistance was applied, but did not assert that he experienced left quadriceps muscle pain or any limitation of motion based on Muscle Group XIV; the Board notes that the Veteran is separately rated for painful motion of the left knee.  The May 2008 examiner diagnosed sequelae of postoperative left knee quadriceps rupture.  

In July 2008, the RO awarded service connection for residuals, left quadriceps muscle rupture, with a noncompensable rating, effective June 1, 2008, the day following separation from service.  The Veteran submitted a notice of disagreement in September 2008, asserting evidence of muscle weakness, instability, pain, and atrophy.  He included with that notice copies of postservice medical records from June and July 2008 that reflect left quadriceps muscle strength of 4+ to 5/5 and muscle atrophy.  A postservice treatment record from August 2008 notes left quadriceps muscle weakness and atrophy.  

The Veteran received a new patient intake examination in May 2009 from a VA clinic.  During that examination, the Veteran reported constant left knee pain.  Weakness, but no atrophy, was noted in his motor function, but the examiner expressly noted that the Veteran had no muscle pain or muscle weakness.  Clinic notes from July and August 2009 note limitations on exercise due to left knee pain, but do not mention the left quadriceps disability.  

In January 2011, the Veteran received additional VA examinations.  His left quadriceps disability was considered in conjunction with his left knee disability.  The examiner noted constant knee pain, weakness, stiffness, deformity, instability, lack of endurance, effusion, and episodes of dislocation or subluxation.  The examiner noted that the Veteran does not miss work due to these symptoms.  The examiner diagnosed the Veteran with left knee patellofemoral pain syndrome with residuals of left quadriceps rupture and repair.  

The Veteran underwent another VA muscles examination in September 2012.  The examiner did not observe any loss of power, weakness, lowered threshold of fatigue, impairment of coordination, or uncertainty of movement.  Muscle strength in the left quadriceps was normal and there was no atrophy.  However, the examiner observed consistent fatigue-pain in the Veteran's left quadriceps muscle.  The examiner also noted that the Veteran had difficulty climbing stairs and walking for extended periods.  Based on that examination, the RO awarded the Veteran an increased rating of 10 percent based on the clinical finding of a consistent cardinal symptom: pain.  

The Veteran does not have a compensable rating, prior to September 6, 2012, for his left quadriceps disability.  However, the evidence of record indicates that a consistent cardinal symptom of muscle disability, atrophy, was initially clinically observed less than one month after separation from service.  Affording the benefit of the doubt to the Veteran, the Board finds that a 10 percent initial rating is warranted for a Muscle Group XIV injury under diagnostic code 5314, beginning June 1, 2008.

However, the preponderance of the evidence is against a rating in excess of 10 percent at any time during the period on appeal.  The evidence does not show that the Veteran's left quadriceps disability is moderately severe or severe.  The evidence does not support finding moderately severe (rather than moderate) loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.

Additionally, the evidence does not show any feature of impairment most nearly approximating disability analogous to a through and through or deep penetrating wound by a high-velocity missile, large or multiple low-velocity missiles, or shattering bone fracture or open comminuted fracture, with debridement, prolonged infection, or sloughing of soft parts and intermuscular binding and scarring.  The evidence also does not show hospitalization for a prolonged period for treatment of a wound or evidence of inability to keep up with work requirements.  Objective findings do not include entrance or exit scars indicating the track of the missile through one or more muscle groups; ragged, depressed, and adherent scars indicating wide damage to muscled groups in the missile track; abnormal muscle swelling and hardening in contraction, or indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side do not demonstrate positive evidence of impairment.

The record is otherwise devoid of medical evidence of any other signs and symptoms of moderately severe or severe disability of the muscles pursuant to the applicable criteria.  See 38 C.F.R. § 4.56.  The Veteran's muscle pain and the shown signs and symptoms of disability are contemplated in his current 10 percent rating, and the record does not indicate that a separate rating for neurological symptoms is warranted.  See 38 C.F.R. § 4.55(a) (providing that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions).  To the extent that the Veteran has a scar resulting from the surgical repair of his left quadriceps injury, the Board notes that any disability resulting from said scar was expressly rated in conjunction with his left knee degenerative joint disease and is not presently before the Board.

Therefore, the Board finds that a preponderance of the evidence is against the claim of entitlement to disability rating in excess of 10 percent for the Veteran's service-connected left quadriceps disability.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Consideration of Extraschedular and TDIU Ratings

The Board has considered whether referral for extraschedular consideration of any of the disabilities on appeal is indicated, but finds that the evidence before VA does not present such an exceptional or unusual disability picture as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b).  The evidentiary record does not show any manifestations of, or functional impairment due to, the issues on appeal that are not fully contemplated by the schedular criteria, to include the Veteran's complaints of nasal discharge, sinus headaches, irregular heartbeat, and left quadriceps pain.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, as discussed above, the Board finds that the assigned schedular criteria clearly encompass the symptoms and impairment shown and are not inadequate and that, therefore, referral for extraschedular consideration is not warranted.  



ORDER

A compensable rating for allergic rhinitis is not warranted.  A rating in excess of 10 percent, prior to September 6, 2012, or in excess of 30 percent from that date, for atrial fibrillation is not warranted.  A rating in excess of 10 percent for residuals of a left quadriceps muscle rupture at anytime during the appeal period is not warranted.  To this extent, the appeal is denied. 

An initial rating of 10 percent, but not higher, for residuals of a left quadriceps muscle rupture prior to September 6, 2012, is warranted.  To this extent, the appeal is granted, subject to laws and regulations applicable to payment of VA monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


